Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-24 and 31-32 in the reply filed on 2/28/22 is acknowledged.
Claim Interpretation
The phrase of “for positioning on a particle collecting container” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re 
In this view, “the particle collecting container” is neither positively recite nor claim.
Therefore, the at least claim 16 has been interpreted as follows:
“a cyclone pre-separator comprising: a box-shaped housing; and a cyclone unit arranged in the housing, the cyclone unit comprising an air inlet, an air outlet, and a particle outlet arranged on a underside of the cyclone pre-separator, wherein the housing has an air inlet hose port connected to the air inlet and an air outlet hose port connected to the air outlet, and has lower housing couplers, adapted to provide a releasable.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 20-21, 23 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 98/35602 (hereinafter WO ‘602).
As regarding claim 16, WO ‘602 discloses the claimed invention for a cyclone pre-separator (figs. 1-2) comprising: a box-shaped housing (19); and a cyclone unit (12) arranged in the housing, the cyclone unit comprising an air inlet (17), an air outlet (18), and a particle outlet (27) arranged on a underside of the cyclone pre-separator, wherein the housing has an air inlet hose port (end tip of 17) connected to the air inlet and an air 
As regarding claim 17, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the housing has upper housing couplers (22), which are adapted to provide, in a state, in which a box-shaped body (fig. 2; no number) is stacked on the housing, a releasable, vertically tension-proof coupling to the box-shaped body (fig. 2).
As regarding claim 20, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the lower housing couplers (29) comprise at least one movably mounted locking element.
As regarding claim 21, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the air inlet hose port and the air outlet hose port are arranged on one of the peripheral sides of the housing (fig. 2).
As regarding claim 23, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein on the underside of the cyclone pre-separator a groove (25 of fig. 2) is provided, which runs along the outer edge of the underside and is adapted to receive the upper edge of the particle collecting container.
As regarding claim 31, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the upper housing couplers (22) comprise a movably mounted locking element.
As regarding claim 32, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the lower housing couplers (29) are provided on longitudinal sides of the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/35602 (hereinafter WO ‘602) as applied to claim 17 above, and further in view of Luo et al (US 20100154367; hereinafter Luo).
As regarding claim 18, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention except for wherein the housing has a removable and/or pivotable cover, which in an open position allows access to the cyclone unit.  Luo teaches wherein the housing has a removable and/or pivotable cover (32 and [0024]), which in an open position allows access to the cyclone unit. Both WO ‘602 and Luo are directed to a cyclonic separator for a vacuum cleaner.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
As regarding claim 19, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention except for wherein the upper housing couplers comprise a rotary latch, arranged on the cover and adapted both for locking the cover and for providing the coupling to the box-shaped body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the upper housing couplers comprise a rotary latch, arranged on the cover and adapted both for locking the cover and for providing the coupling to the box-shaped body in order to enhance the cyclonic separator performance, since it was known in the art as shown in EP2829209 (96 and [0139]-[0140]).
As regarding claim 20 (alternatively), WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention except for wherein the lower housing couplers comprise at least one movably mounted locking element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the lower housing couplers comprise at least one movably mounted locking element in order to enhance the cyclonic separator performance, since it was known in the art as shown in EP2829209 (90 and [0142]).
As regarding claim 22, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention except for wherein the cyclone pre-separator comprises a socket and/or the housing comprises a socket recess to accept a socket 
As regarding claim 24, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention except for a bow-shaped carrying handle, arranged on the upper side of the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a bow-shaped carrying handle, arranged on the upper side of the housing in order to enhance the cyclonic separator performance, since it was known in the art as shown in EP2829209 (77).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG H BUI/           Primary Examiner, Art Unit 1773